Seawell, J.
Upon the state of the record as presented to us, we are unable to say that there are not inferences which may be drawn from the evidence favorable to plaintiffs’ claim, or that the action is barred by the statute pleaded, and the judgment of nonsuit with respect to all the defendants, save C. L. Price, is reversed. The plaintiffs, however, have produced no evidence entitling them to proceed further against the defendant Price, and the judgment of nonsuit as to him is sustained.
The judgment of the court below will be modified in accordance with this opinion.
Modified and affirmed.